DETAILED ACTION
Disposition of Claims
Claims 1-15 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application ***, Published ***.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority application is not in English, and a translation has not been provided, the effective filing date of this application is that of 371 National phase entry application filing, which is 08/29/2018.


	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figure 4 comprises amino acid sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an anti-HSV gB monoclonal antibody or an antigen-binding fragment thereof that specifically binds to herpes simplex virus (HSV) envelope glycoprotein B (gB), comprising: a heavy chain variable region comprising a heavy chain CDR1 consisting of the amino acid sequence set forth in SEQ ID NO: 3, a heavy chain CDR2 consisting of the amino acid sequence set forth in SEQ ID NO: 4, and a heavy chain CDR3 consisting of the amino acid sequence set forth in SEQ ID NO: 5; and a light chain variable region comprising a light chain CDR1 consisting of the amino acid sequence set forth in SEQ ID NO: 6, a light chain CDR2 consisting of the amino acid sequence set forth in SEQ ID NO: 7, and a light chain CDR3 consisting of the amino acid sequence set forth in SEQ ID NO: 8.  
Further limitations on the anti-HSV gB monoclonal antibody or antigen-binding fragment thereof according to claim 1 are wherein said antibody is comprising: a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 1 and a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 2 (claim 2); wherein the HSV is HSV-1 or HSV-2 (claim 3); a polynucleotide encoding the anti-HSV gB monoclonal antibody or antigen-binding fragment thereof according to claim 1 (claim 4); an expression vector comprising the polynucleotide according to claim 4 and one or more regulatory sequences operably linked to the polynucleotide (claim 5); and a transformant comprising the expression vector according to claim 5 introduced therein (claim 6).
Claim 7 is drawn to a method for producing an anti-HSV gB monoclonal antibody or antigen-binding fragment thereof using the polynucleotide according to claim 4, wherein the anti-HSV gB monoclonal antibody or the antigen-binding fragment thereof specifically binds to herpes simplex virus (HSV) envelope glycoprotein B (gB), comprising: a heavy chain variable region comprising a heavy chain CDR1 consisting of the amino acid sequence set forth in SEQ ID NO: 3, a heavy chain CDR2 consisting 
Claim 8 is drawn to a pharmaceutical composition for preventing or treating HSV infection, comprising the anti-HSV gB monoclonal antibody or antigen-binding fragment according to claim 1.
Further limitations on the pharmaceutical composition according to claim 8 are wherein the HSV infection is HSV-1 infection or HSV-2 infection (claim 9); wherein the HSV infection is selected from the group consisting of herpes labialis, herpetic keratitis, genital herpes, systemic neonatal herpes, and stomatitis, dermatosis,   encephalitis, meningitis, and myelitis caused by HSV (claim 10).
Claim 11 is drawn to an anti-HSV gB monoclonal antibody or an antigen-binding fragment thereof that specifically binds to at least one amino acid residue in the region consisting of the amino acid residues 383-388 of the herpes simplex virus -1 (HSV-1) envelope glycoprotein B (gB) set forth in SEQ ID NO: 10, and/or at least one amino acid residue in the region consisting of the amino acid residues 386-391 of the herpes simplex virus-2 (HSV-2) envelope glycoprotein B (gB) set forth in SEQ ID NO: 11.  
Further limitations on the anti-HSV gB monoclonal antibody or antigen-binding fragment thereof according to claim 11 are wherein said antibody is comprising: a heavy chain variable region comprising a heavy chain CDR1 consisting of the amino acid sequence set forth in SEQ ID NO: 3, a heavy chain CDR2 consisting of the amino acid sequence set forth in SEQ ID NO: 4, and a heavy chain CDR3 consisting of the amino acid sequence set forth in SEQ ID NO: 5; and a light chain variable region comprising a light chain CDR1 consisting of the amino acid sequence set forth in SEQ ID NO: 6, a light chain CDR2 consisting of the amino acid sequence set forth in SEQ ID NO: 7, and a light chain CDR3 consisting of the amino acid sequence set forth in SEQ ID NO: 8 (claim 12); comprising: a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 1 and a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 2 (claim 13); a polynucleotide encoding the anti-HSV gB monoclonal antibody or antigen-binding fragment thereof according to claim 11 

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to an anti-HSV gB monoclonal antibody comprising CDRs for heavy and light chains of SEQ ID NOs: 3-8.  However, as there are multiple ways to determine a CDR sequence, it is unclear which method (e.g. Kabat, Chothia, Martin, Gelfand, IMGT, etc., see e.g. Dondelinger M, et. al. Front Immunol. 2018 Oct 16;9:2278.) was determined to identify the CDRs which are claimed in the antibody.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 1 and 12 are rejected on the grounds of being indefinite.  Claims 3-10 and 14 are also rejected since they depend from claim 1 or 12, but do not remedy these deficiencies of claim 1 or 12.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
specifically" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "specifically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested that either the term be deleted from the claim, or that the definition of the term “specifically” with respect to binding be provided for in the claim.  For instance, the dissociation constant (Kd) is a measurable metric that is normally utilized to determine if an antibody has greater or lesser affinity for a certain ligand.
For at least these reasons, claims 1-15 are rejected on the grounds of being indefinite. 




Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1, 3-12, and 14-15 are rejected as lacking adequate descriptive support for any antibody with heavy and light chain CDRs of SEQ ID NOs: 3-8 which results in the property of binding to any Herpes Simplex virus (HSV) glycoprotein B (gB).  
In support of the claimed genus (any antibody with HCDR1 of SEQIDNO: 3, HCDR2 of SEQIDNO: 4, HCDR3 of SEQIDNO:5, LCDR1 of SEQIDNO:6, LCDR2 of SEQIDNO:7, and LCDR3 of SEQIDNO:8 that binds to any HSV-1 or HSV-2 gB sequence), the application discloses one example in which an antibody with a heavy chain variable region (HCVR) and light chain variable region (LCVR) of SEQIDNOs: 1 and 2, respectively, also exhibits the ability to bind to both gB of HSV-1 and HSV-2 (noted as antibody D48, see Example 1.)  SEQIDNOs: 3-5 appear to be within SEQIDNO:1 while SEQIDNOs: 6-8 appear to be within SEQIDNO:2, but it is unclear which numbering system (e.g. Chothia, Kabat, etc., See 35 USC 112b rejection supra) was used to identify the CDR regions.  No derivatives or variants or mutants thereof (e.g. other isotypes, such as IgM, IgG, IgA, etc.) are disclosed that can achieve this 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. For example, there is no evidence that the CDRs as claimed can be placed within any non-variable antibody framework and still retain the ability to bind to both HSV-1 and HSV-2 gB.  It would be helpful as noted in the 35 USC 112b rejection the numbering system of the CDRs, as this directly affects the sequences and structures found in the framework of the non-variable regions of the antibody.  The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed CDRs would confer the claimed binding.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate (Sela-Culang I, et. al. Front Immunol. 2013 Oct 8;4:302.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  The CDR positions are also vital, as it is shown the length and sequence of the CDR in the H3 position can affect the overall binding capability of the antibody (Tsuchiya Y, et. al. Protein Sci. 2016 Apr;25(4):815-25. Epub 2016 Jan 20.)  The antigen itself can determine what lengths of CDRs are tolerated (Collis AV, et. J Mol Biol. 2003 Jan 10;325(2):337-54.).  Further, CDRs may vary depending on the numbering system utilized.  The Chothia, Kabat, Martin, IMGT, Honneger, and Gelfand numbering schemes all differ, and depending on the numbering system utilized, one may end up with wildly different antibodies with functional differences distinct from the original antibody (See e.g. Dondelinger M, et. al. Front Immunol. 2018 Oct 16;9:2278.) 
Lastly, with respect to instant claims 11-15, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  Therefore, describing an antibody by its antigen (HSV-1 and HSV-2 gB) instead of describing it by its sequence is improper.
Thus, in view of the above, there would have been significant uncertainty as to which antibodies would be able confer the claimed function of binding to both HSV-1 and HSV-2 gB.  In view of this uncertainty and the lack of sufficient examples of the claimed genus, the claims are rejected for lack of adequate written description support.

	
	
	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  SEQIDNOs: 1-2 appear to be novel and non-obvious sequences.


Conclusion
No claims are allowed.  SEQIDNOs: 1-2 appear to be free of the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16641432:  related US Application, appears drawn to gB that has mutations in the regions of HSV gB claimed in instant claim 11.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648